On Motion for Rehearing.
LATTTMOREv J.
On the authority of Mooney v. State, 73 Tex. Cr. R. 121, 164 S. W. 828, appellant insists that our opinion affirming this ease is erroneous because the proof shows that the automobile in question, while stolen in Stephens county, was found in appellant’s possession, if at all, in Palo Pinto county.
In our opinion the Mooney Case, supra, does not state the law when it announces that, under an indictment charging the receiving and concealing of stolen property in Wheeler county, evidence was not admissible that the property was received and concealed in. Collingsworth county.
Article 24S, Vernon’s C. C. P., provides that the offénse of receiving and concealing stolen property may be prosecuted in the county where said property was stolen, or in any county through or into which the property may have been carried. This doctrine has been upheld and applied. Moseley v. State, 35 Tex. Cr. R. 210, 32 S. W. 1042; Moseley v. State, 36 Tex. Cr. R. 581, 37 S. W. 736, 38 S. W. 197; Bonner v. State (Tex. Cr. App.) 32 S. W. 1043. It is held in Moseley v. State, 36 Tex. Cr. R. 581, 37 S. W. 736, 38 S. W. 197, that, if a horse be stolen in Hill county and *507carried into McLennan county, and delivered to the accused in Falls county, he could be prosecuted upon indictment alleging the receiving and concealing as taking place in Mc-Lennan county. Under the statute and authorities it seems clear that one who receives and conceals stolen property which has been carried from one county into another may be convicted in the county where the property was stolen upon an indictment charging him with receiving and concealing the property in the county where it was taken, even though, the proof be that it was in fact received and concealed in another county. In so far as the Mooney Case, supra, announces a doctrine contrary to this, it is overruled.
•Being unable to agree with the contention made by appellant in this matter, his motion for rehearing is overruled.